Citation Nr: 1732451	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-29 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to a higher initial rating for service connected asbestos lung disease with chronic obstructive pulmonary disease (COPD), evaluated as 30 percent prior to July 11, 2013, and as 60 percent from July 11, 2013.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1960 to July 1964.  

This case comes before the Board of Veterans' Appeals (Board) from a Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO) rating decision in April 2009 that granted service connection for asbestos lung disease with a noncompensable (0 percent) evaluation, effective May 16, 2008.

An interim July 2009 rating decision increased the rating for asbestos lung disease to 10 percent, effective December 18, 2008.  

Thereafter, an April 2011 rating decision recharacterized the disability as asbestos lung disease with COPD and increased the rating for to 30 percent, effective May 16, 2008.  Subsequently, a September 2013 rating decision increased the rating for asbestos lung disease with COPD to 60 percent, effective July 11, 2013.

In May 2014 the Board remanded the case for additional development.  

Separately, a June 2014 rating decision denied entitlement to special monthly compensation based on Aid and Attendance.  In January 2016 the Veteran was issued a statement of the case and thereafter, on a VA Form 9 substantive appeal dated February 2016, the Veteran perfected his appeal of the issue.  The Veteran requested a videoconference hearing before a Veterans Law Judge.  This issue has since been certified to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In January 2016 the Veteran was issued a supplemental statement of the case for the issue of entitlement to a higher initial rating for service connected asbestos lung disease with chronic obstructive pulmonary disease (COPD), evaluated as 30 percent prior to July 11, 2013, and as 60 percent from July 11, 2013.  In the Veteran's VA Form 9 substantive appeal dated February 2016, the Veteran requested a videoconference before a Veterans Law Judge for "all of the issues listed on the statement of the case and any supplemental statements of the case that my local VA office sent to me."  He also specified "all issues."  A videoconference hearing has not been scheduled and the record does not show the request was withdrawn.  Because he is entitled to a hearing upon request, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A . § 7107: 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should schedule the Veteran for a videoconference hearing at the RO. The case should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




